MEMORANDUM OF DECISION.
Robert Harding appeals his conviction in Superior Court, Androscoggin County, of aggravated assault, 17-A M.R.S.A. § 208 (1983), contending that the sanction imposed on the State for discovery violations was inadequate. Harding also objects to a jury instruction, which he had requested, concerning a witness not available for trial. We conclude that the sanction imposed on the State was within the court’s discretion, and we find no obvious error in the jury instruction.
The entry is:
Judgment affirmed.
All concurring.